





Exhibit 10.2
FORD MOTOR COMPANY
BENEFIT EQUALIZATION PLAN
(Amended and Restated Effective as of January 1, 2017)


Section 1. Introduction


The purpose of this Plan is to preserve certain benefits of employees on U.S.
payroll under the Company's tax qualified General Retirement Plan, Ford
Retirement Plan and Savings and Stock Investment Plan for Salaried Employees by
providing appropriate Equalization Benefits under this Plan in place of benefits
which cannot be provided under such tax qualified plans because of limitations
imposed by Section 415 and Section 401(a)(17) of the Internal Revenue Code of
1986, as amended, as well as base salary amounts deferred to the Ford Motor
Company Deferred Compensation Plan.


Section 2. Definitions


As used in the Plan, the following terms shall have the following meanings,
respectively:


2.01
"BEP Salary Reductions" shall mean that portion of salary at the basic salary
rate which would have been credited to an Eligible Employee's account before
January 1, 1985 pursuant to a salary reduction agreement under the SSIP but
which, by reason of Code Section 415, exceeds salary reduction contributions
that can be made by the Company on an Eligible Employee's behalf under the
Tax-Efficient Savings Program of the SSIP.



2.02
"Code" shall mean the Internal Revenue Code of 1986, as amended.



2.03
"Committee" shall mean Group Vice President – Human Resources and Corporate
Services and the Executive Vice President and Chief Financial Officer (or, in
the event of a change in title, such officer's functional equivalent), and such
person or persons to whom the Group Vice President – Human Resources and
Corporate Services and the Executive Vice President and Chief Financial Officer
delegate authority to administer the Plan.



2.04
"Company" shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.

2.05
"Compensation Committee" shall mean the Compensation Committee of the Board of
Directors of Ford Motor Company.

2.06
"Credited Service" shall mean, without duplication, the years and any fractional
year of credited service at retirement, not exceeding one year for any calendar
year, of the Eligible Employee under the GRP.



1

--------------------------------------------------------------------------------





2.07
"DCP" shall mean the Ford Motor Company Deferred Compensation Plan, as amended.



2.08
"Designated Third Party Administrator" shall be the service provider employed by
the Company to act as record keeper to maintain Eligible Employee subaccounts
and process notional investment elections.



2.09
"Eligible Employee(s)" shall mean a salaried employee of the Company whose
benefits under the GRP, FRP and/or SSIP are limited as a result of the
application of the limitations imposed by Code Sections 415 and/or 401(a)(17) or
due to base salary deferrals under the DCP.



2.10
"Eligible Surviving Spouse" shall mean an individual to whom a Retired Executive
legally is married under the laws of the state or foreign jurisdiction where the
marriage took place prior to such Retired Executive's benefit commencement date
and for at least one year as of the date of the Retired Executive's death.



2.11
"Equalization Benefit(s)" shall mean the benefits as described in Section 3.



2.12
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.



2.13
"ESAP" shall mean the Ford Motor Company Executive Separation Allowance Plan, as
amended.



2.14
"FERCO Equalization Benefit(s)" shall mean a monthly benefit provided pursuant
to Section 3.05.



2.15
"FERCO SRP" shall mean the Ford Electronics and Refrigeration Corporation
Salaried Retirement Plan, as amended.



2.16
"FRP" shall mean the Ford Retirement Plan, as amended.



2.17
"FRP Equalization Benefit(s)" shall mean the benefit provided pursuant to
Section 3.03.



2.18
"GRP" shall mean the Ford Motor Company General Retirement Plan, as amended.



2.19
"Limitations" shall mean the limitations on benefits and/or contributions
imposed on qualified plans by Code Sections 415 and 401(a)(17).



2.20
"Named Executive Officer(s)" shall mean any Chief Executive Officer that served
during the last completed fiscal year, any Chief Financial Officer that served
during the last completed fiscal year, the next three most highly compensation
executive officers at the end of the last completed fiscal year, and up to two
additional individuals who would have been among the most three highly
compensated executive officers had they been executive officers at the end of
the previous fiscal year end.



2

--------------------------------------------------------------------------------







2.21
"Periodic GRP Equalization Benefit(s)" shall mean a monthly benefit provided
pursuant to Section 3.01.



2.22
"Plan" shall mean this Ford Motor Company Benefit Equalization Plan, as amended.



2.23
"Plan Administrator" shall mean such person or persons to whom the Committee
shall delegate authority to administer the Plan, who does not already act as a
Committee member.



2.24
"SSIP" shall mean the Ford Motor Company Savings and Stock Investment Plan for
Salaried Employees, as amended.



2.25
"SSIP Equalization Benefit(s)" shall mean the benefit provided pursuant to
Section 3.02.



2.26
"SSIP Equalization Benefit Account" shall mean the account in which any SSIP
Equalization Benefit shall be credited.



2.27
"Separation From Service" shall be determined to have occurred on the date on
which an Eligible Employee incurs a "separation from service" within the meaning
of Code Section 409A.



2.28
"Special Periodic GRP Equalization Benefit(s)" shall mean a monthly benefit
provided pursuant to Section 3.04.



2.29
"Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An Eligible Employee who is
determined to be a Specified Employee shall remain a Specified Employee
throughout such 12-month period regardless of whether the Eligible Employee
meets the definition of "Specified Employee" on the date the Eligible Employee
incurs a Separation From Service. This provision is effective for Specified
Employees who incur a Separation From Service on or after January 1, 2005. For
purposes of determining Specified Employees, the definition of compensation
under Treasury Regulation Section 1.415(c)-2(d)(3) shall be used, applied
without the use of any of the special timing rules provided in Treasury
Regulation Section 1.415(c)-2(e) or the special rule in Treasury Regulation
Section 1.415(c)-2(g)(5)(i), but applied with the use of the special rule in
Treasury Regulation Section 1.415(c)-2(g)(5)(ii).



2.30
"Subsidiary" or "Subsidiaries" shall mean, as applied with respect to any person
or legal entity specified, (i) a person or legal entity, a majority of the
voting stock of which is owned or controlled, directly or indirectly, by the
person or legal entity specified, or



3

--------------------------------------------------------------------------------





(ii) any other type of business organization in which the person or legal entity
specified owns or controls, directly or indirectly, a majority interest.


2.31    "Totally and Permanently Disabled" shall mean an Eligible Employee who:


(a)
is not engaged in regular employment or occupation for remuneration or profit
(including employment with the Company and/or its Subsidiaries, but excluding
employment or occupation which the Plan Administrator determines to be for
purposes of rehabilitation);



(b)
is determined by the Plan Administrator, on the basis of medical evidence, to be
totally disabled by bodily injury or disease so as to be prevented thereby from
engaging in any regular occupation with the Company, where such disability has
been continuous for at least 5 months, and where the Plan Administrator
determines such disability will be permanent and continuous during the remainder
of such Eligible Employee's life; and



(c)
has earned at least 10 years of credited service under the GRP.



Section 3. Equalization of Benefits


3.01
GRP Equalization Benefits.



(a)
Eligibility.



A Periodic GRP Equalization Benefit shall be provided to any Eligible Employee
(i) whose GRP benefit is subject to the Limitations or delayed pursuant to
provisions set forth in (b)(iii), and (ii) who, at the time of Separation From
Service, has earned at least 5 years of Credited Service under the GRP (or, if
age 65 or older, has earned at least 1 year of Credited Service under the GRP).


(b)
Calculation of Periodic GRP Equalization Benefits.



The Periodic GRP Equalization Benefit shall be equal in amount to the difference
between the GRP benefit the Eligible Employee would receive if the Eligible
Employee commenced monthly GRP benefits in accordance with Section 3.01(c) and
the corresponding monthly benefit that would be payable under the GRP without
regard to the Limitations. For purposes of determining the amount of such
Periodic GRP Equalization Benefit, the Eligible Employee shall be treated as if
such Eligible Employee elected to receive a GRP benefit in the form of the
qualified joint and survivor annuity benefit under the GRP if married as of the
date such Eligible Employee commences the Equalization Benefits, or the single
life annuity form of benefit under the GRP if unmarried (including, a divorced
or widowed Eligible Employee) as of the date such Eligible Employee commences
the Equalization Benefits. The amount of any Periodic GRP Equalization Benefit
payable to an Eligible Employee whose


4

--------------------------------------------------------------------------------





benefit under the ESAP is not offset or reduced by the amount of any GRP benefit
payable to such Eligible Employee prior to age 65 shall be increased upon the
Eligible Employee's attainment of age 65 to reflect an unreduced normal
retirement benefit under the GRP. In determining the amount of the Periodic GRP
Equalization Benefit, the Eligible Employee's salary shall be the Eligible
Employee's salary (as that term is defined in the GRP) plus BEP Salary
Reductions for periods before January 1, 1985 which are credited under this Plan
pursuant to Section 3.02(a)(ii)(C) below, but the Eligible Employee shall not
make contributions hereunder based on such BEP Salary Reductions.


(c)
Payment of Periodic GRP Equalization Benefits.



i.
The Periodic GRP Equalization Benefits shall be paid monthly by the Company to
an Eligible Employee who has had a Separation From Service and, for
distributions commencing on and after January 1, 2005, shall be paid commencing
on, or as soon as reasonably practicable after, the first day of the month
following the earliest of the following dates:



(A)    the first date on or after Separation From Service on which such Eligible
Employee attains age 55, if the Separation From Service occurs prior to the date
on which the Eligible Employee earns 30 years of Credited Service under the GRP;


(B)    the date of Separation From Service, if the Separation From Service
occurs on or after the date on which the Eligible Employee earned 30 years of
Credited Service under the GRP; or


(C)    the date on which such Eligible Employee is determined to be Totally and
Permanently Disabled.


ii.
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, other than as a result of such
Specified Employee's death, payment of any Periodic GRP Equalization Benefit to
such Specified Employee shall commence on, or as soon as reasonably practicable
after, the first day of the seventh month following such Specified Employee's
Separation From Service. Any Periodic GRP Equalization Benefit payments to which
a Specified Employee otherwise would have been entitled during the first six
months following such Specified Employee's Separation From Service shall be
accumulated and paid in a lump sum payment on or as soon as reasonably
practicable after the first day of the seventh month following such Separation
From Service. Any payment delayed under this Section shall not bear interest.



iii.
Upon an Eligible Employee's death, the Eligible Employee's Eligible Surviving
Spouse will receive a monthly benefit under the Plan in an amount equal to the
difference between any monthly GRP benefit the



5

--------------------------------------------------------------------------------





Eligible Surviving Spouse receives and the corresponding monthly benefit that
would be payable to the Eligible Surviving Spouse under the GRP without regard
to the Limitations. If GRP benefits were paid to an Eligible Employee or
Eligible Surviving Spouse in a lump sum distribution, the amount of monthly
benefit payable to the Eligible Surviving Spouse shall be determined based on
the monthly annuity payment the Eligible Surviving Spouse would have received
had the lump sum distribution not occurred. For purposes of determining the
amount of such monthly benefit payable to the Eligible Surviving Spouse, the
Eligible Employee shall be treated as if such Eligible Employee elected to
receive a GRP benefit in the form of the qualified joint and survivor annuity
benefit under the GRP. Payment of any such Eligible Surviving Spouse benefit
shall commence as soon as reasonably practicable following the date of the
Eligible Employee's death. Any such Eligible Surviving Spouse benefit shall
cease upon the death of the Eligible Surviving Spouse.


iv.
GRP Equalization Benefits commencing on or before December 31, 2004, shall be
made in accordance with the terms and conditions of the Plan in effect at the
time of such commencement. GRP Equalization Benefits commencing on and after
January 1, 2005 shall be made as periodic payments pursuant to Section 3.01(b).



v.
If the actuarially equivalent lump sum value of an Eligible Employee's Periodic
GRP Equalization Benefit, determined in accordance with this Section on or after
January 1, 2009, does not exceed $5,000, such Periodic GRP Equalization Benefit
shall be distributed in accordance with this Section. Periodic GRP Equalization
Benefits shall not be distributed pursuant to this Section to any Eligible
Employee who is eligible for benefits under any of the Company's other defined
benefit non-qualified deferred compensation arrangements. The actuarially
equivalent lump-sum value of any Periodic GRP Equalization Benefit distributed
pursuant to this Section shall be paid on or as soon as reasonably practicable
after the first day of the month following the date on which such Periodic GRP
Equalization Benefit otherwise would have commenced pursuant to Section 3.01.
For purposes of this Section, actuarially equivalent lump-sum values shall be
calculated by applying the rate of interest as prescribed under Code Section
417(e)(3)(C) for the fifth month prior to the first day of the calendar year in
which such determination is made and the mortality table as prescribed under
Code Section 417(e)(3)(B).





6

--------------------------------------------------------------------------------





3.02
Savings and Stock Investment Plan Equalization Benefits.



(a)
Pre-1985 Subaccount.



The provisions of this Subsection 3.02(a) shall apply in determining that part
of an Eligible Employee's SSIP Equalization Benefit subaccount based on periods
of service until December 31, 1984.


(i)
For an Eligible Employee who made the election regarding payroll deductions
provided in this Subsection, or who elected to have credited under this Plan BEP
Salary Reductions, a SSIP Equalization Benefit shall be provided with respect to
any class or classes of the SSIP before January 1, 1985 with respect to which
Company or Eligible Employee contributions were subject to the Limitations.



(ii)
If at any time during a plan year ending before January 1, 1985 it appeared that
contributions by or on behalf of an Eligible Employee (including any related
Company matching contributions) to the SSIP would be subject to the Limitations,
such Eligible Employee may have elected to have the Company retain in its
general funds and have credited for purposes of computing the Eligible
Employee's subaccount of the SSIP Equalization Benefit under this Subsection
3.02(a):



(A)    by payroll deduction authorization under this Plan that portion of the
amount the Eligible Employee had elected to contribute as employee regular
savings contributions to the SSIP for such pay period (by a payroll deduction
authorization in effect for such pay period under the SSIP) which, when added to
all other actual and projected Annual Additions as defined under the SSIP during
such plan year, exceeded the Limitations.


(B)    that portion of regular savings and related earnings which have been
returned to the Eligible Employee pursuant to the SSIP, and


(C)     the Eligible Employee's BEP Salary Reductions.


(iii)
There has been established for each Eligible Employee a subaccount for periods
of participation under this Subsection 3.02(a) under the SSIP Equalization
Benefit Account. This subaccount shall be equal to the amounts retained by the
Company pursuant to Subsection 3.02(a)(ii), adjusted on the basis of investment
performance and the Eligible Employee's election as to investment of funds under
the SSIP and transfer of the value of employee and Company contributions under
the SSIP as though contributions and credits to the Eligible Employee's account
hereunder had been so invested, less any withdrawals pursuant to Subsection
3.02(a)(iv); provided, however, that an election by a Company officer of
investment in Company common stock shall not



7

--------------------------------------------------------------------------------





apply under this Plan with respect to contributions pursuant to Subsection
3.02(a)(ii) (other than related Company matching contributions) which were made
or credited hereunder by or on behalf of such Company officer; and the officer
will be required to make any other investment election permitted under the SSIP
with respect to such amounts.


(iv)
An Eligible Employee may not withdraw any amounts in excess of the Eligible
Employee's regular savings contributions under this Plan and may not borrow
against the subaccount of the Eligible Employee's SSIP Equalization Benefit.



(v)
The SSIP Equalization Benefit under this Subsection 3.02(a) shall be equal to
the amount at the time of distribution credited to the Eligible Employee's
subaccount of the SSIP Benefit Equalization Account as determined under
Subsection 3.02(a)(iii).



(b)
Post-1984 Subaccount.



The provisions of this Subsection 3.02(b) shall apply in determining an Eligible
Employee's SSIP Equalization Benefit subaccount based on periods of service
beginning on or after January 1, 1985.


(i)
If at any time during a plan year beginning on or after January 1, 1985
contributions by or on behalf of an Eligible Employee and related Company
matching contributions to the SSIP are subject to the Limitations, there shall
be credited for purposes of computing the Eligible Employee's SSIP Equalization
Benefit under this Subsection 3.02(b) an amount equal to the Company matching
contributions which would have been made under the SSIP based upon the Eligible
Employee's SSIP elections, except that such Company matching contributions
cannot be made because of the Limitations. For plan years beginning on or after
January 1, 2005, if the amount credited as an Eligible Employee's SSIP
Equalization Benefit for a plan year increases or decreases as a result of a
change in the Eligible Employee's SSIP deferral elections for such plan year,
such increase or decrease in the SSIP Equalization Benefit shall be adjusted to
the extent necessary to prevent such increase or decrease, when aggregated with
all SSIP Equalization Benefits credited for such plan year, from exceeding the
amount of Company matching contributions that would have been contributed to the
SSIP had the Limitations not applied.



(ii)
If at any time during a plan year an Eligible Employee elects to defer base
salary amounts to the DCP, there shall be credited for purposes of computing the
Eligible Employee's SSIP Equalization Benefit under this Subsection 3.02(b) an
amount equal to the Company matching



8

--------------------------------------------------------------------------------





contributions that would have been contributed to the SSIP had the Eligible
Employee not made base salary deferrals to the DCP.


(iii)
For periods on or after October 1, 1995 until May 31, 2007, any Company matching
contributions credited for purposes of computing an Eligible Employee's SSIP
Equalization Benefit shall be credited in the form of units in the Ford Stock
Fund rather than shares of Ford common stock. For periods on or after June 1,
2007, any Company matching contributions so credited shall be credited in the
form of cash.



(iv)
There shall be established for each Eligible Employee a subaccount for periods
of participation under this Subsection 3.02(b) under the SSIP Equalization
Benefit Account. For periods prior to May 1, 1996, this subaccount shall be
equal to the amounts credited by the Company pursuant to Subsection 3.02(b)(i),
adjusted on the basis of investment performance and any election by the Eligible
Employee to transfer the value of matured Company matching contributions under
the SSIP, as though credits to the Eligible Employee's account hereunder had
been so invested. For periods May 1, 1996 and after, this subaccount shall be
equal to the amounts credited by the Company pursuant to Subsection 3.02(b)(i),
and adjusted on the basis of investment performance attributable to any separate
investment election made by an Eligible Employee (other than a Company officer)
on or after May 1, 1996. The investment options for managing the subaccount
shall be identical to the investment options specified in the SSIP, although
they will have separate fund codes. Any BEP credits earned will be based on the
investment options available under the SSIP. The Designated Third Party
Administrator will maintain the accounts and process the elections and otherwise
be the record keeper with respect to this subaccount. Company officers with this
subaccount are not eligible to reallocate or transfer credits under the
subaccount from the Ford Stock Fund to other investment options, or from other
investment options to the Ford Stock Fund.



(v)
An Eligible Employee may not withdraw any amounts credited under this Subsection
3.02(b) and may not borrow against this subaccount of the Eligible Employee's
SSIP Equalization Benefit. This subaccount will not accept rollovers from other
plans.



(vi)
The SSIP Equalization Benefit under this Subsection 3.02(b) shall be equal to
the amount at the time of distribution credited to the Eligible Employee's
subaccount of the SSIP Benefit Equalization Account as determined under
Subsection 3.02(b)(ii).



(vii)
In the event of death of an Eligible Employee with an SSIP Benefit Equalization
subaccount, the balance of the subaccount shall be payable to the same
beneficiary as the Eligible Employee has designated under



9

--------------------------------------------------------------------------------





the SSIP, unless the Eligible Employee makes a separate designation under this
Plan pursuant to the rules established by the Committee.


(c)Payment of SSIP Equalization Benefit.


The SSIP Equalization Benefit:


(i)
Shall be paid in a lump sum cash payment by the Company to the Eligible Employee
or, if the Eligible Employee is deceased, to the Eligible Employee's beneficiary
under the SSIP, on or as soon as reasonably practicable after the earlier of the
Eligible Employee's Separation From Service or death. In the event of an
Eligible Employee's death, the balance of the Eligible Employee's SSIP
Equalization Benefit book entry account, if any, shall be payable to the same
beneficiary as the Eligible Employee's beneficiary under the SSIP, unless the
Eligible Employee makes a separate designation under this Plan pursuant to the
rules established by the Committee.



(ii)
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, other than as a result of such
Specified Employee's death, payment of any amount credited to such Specified
Employee's SSIP Equalization Benefit subaccount, accrued or vested after
December 31, 2004, shall be paid on, or as soon as reasonably practicable after,
the first day of the seventh month following such Separation From Service. A
Specified Employee who is subject to a six-month distribution delay pursuant to
this Subsection 3.02(c)(ii) will be permitted to continue to manage the
investment elections applicable to such Specified Employee's subaccount during
the six-month distribution delay. Any payment delayed under this Section shall
not bear interest over and above the notional investment earnings credited to
such Specified Employee's book entry account during the period of delay.



(iii)
The SSIP Equalization Benefit under this Subsection 3.02(c) shall be equal to
the amount credited to the Eligible Employee's book entry account at the time of
distribution, as determined under Subsection 3.03(a) or (b), as applicable.

    
3.03
Ford Retirement Plan (FRP) Equalization Benefits



(a)
FRP Subaccount.

  
The provisions of this Subsection 3.03(a) shall apply in determining an Eligible
Employee's FRP Equalization Benefit for periods of service beginning on or after
January 1, 2004.




10

--------------------------------------------------------------------------------





(i)
The Company shall establish a book entry account for each Eligible Employee for
purposes of computing the Eligible Employee's FRP Equalization Benefit under
this Section 3.03. The Eligible Employee's FRP Equalization Benefit under this
Subsection 3.03(a) shall be equal to the amount(s) credited to the book entry
account at the time of distribution.



(ii)
If, at any time during a plan year beginning on or after January 1, 2004,
contributions made to the FRP on behalf of an Eligible Employee are limited due
to the application of the Limitations, there shall be credited to the book entry
account established for the Eligible Employee pursuant to this Subsection
3.03(a) an amount equal to the amount of Company contributions that would have
been made under the FRP on behalf of the Eligible Employee but for the
application of the Limitations.



(iii)
Each Eligible Employee's book entry account also will be credited or debited
with amounts determined based on investment options selected by the Eligible
Employee under this Subsection 3.03(a)(iii). The investment options available
for selection under this Subsection 3.03(a)(iii) shall be identical to the
investment options available under the FRP, but will have separate fund codes.
Each Eligible Employee shall select which investment options are to be used in
determining the Eligible Employee's FRP Equalization Benefit. In the absence of
an investment selection by an Eligible Employee, the Eligible Employee's book
entry account will be credited or debited with amounts based on the appropriate
target date – retirement fund offered under the FRP as identified by the Company
for the Eligible Employee. The Designated Third Party Administrator will
maintain a record of each book entry account, process investment selections, and
otherwise be the record keeper of the book entry accounts. Investment options
selected under this Section 3.03 shall be used solely for purposes of
determining an Eligible Employee's FRP Equalization Benefit. An Eligible
Employee's FRP Equalization Benefit will be based on the value of the Eligible
Employee's book entry account as if the amounts in the book entry account had
been invested in actual investments selected by the Eligible Employee; however,
no such investments shall be made on behalf of the Eligible Employee. Eligible
Employees shall not have voting rights or any other ownership rights with
respect to any investment options selected as the measuring mechanism for book
entry accounts established under this Section 3.03.



(iv)
Eligible Employees may not withdraw or borrow against amounts credited to any
book account under this Subsection 3.03(a). Book entry accounts will not accept
rollovers from other plans.



(b)
Payment of FRP Equalization Benefit.

The FRP Equalization Benefit:




11

--------------------------------------------------------------------------------





(i)
Shall be paid in a lump sum cash payment by the Company to the Eligible Employee
or, if the Eligible Employee is deceased, to the Eligible Employee's beneficiary
under the FRP, on or as soon as reasonably practicable after the earlier of the
Eligible Employee's Separation From Service or death. In the event of an
Eligible Employee's death, the balance of the Eligible Employee's FRP
Equalization Benefit book entry account, if any, shall be payable to the same
beneficiary as the Eligible Employee designated under the FRP, unless the
Eligible Employee makes a separate designation under this Plan pursuant to the
rules established by the Committee.



(ii)
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, other than as a result of such
Specified Employee's death, payment of any amount credited to such Specified
Employee's FRP Equalization Benefit book entry account, accrued or vested after
December 31, 2004, shall be paid on or as soon as reasonably practicable after
the first day of the seventh month following Separation From Service. A
Specified Employee who is subject to a six-month distribution delay pursuant to
this Subsection 3.02(c)(ii) will be permitted to continue to manage the
investment elections applicable to such Specified Employee's book entry account
during the six-month distribution delay. Any payment delayed under this Section
shall not bear interest over and above the notional investment earnings credited
to such Specified Employee's book entry account during the period of delay.



(iii)
The FRP Equalization Benefit under this Subsection 3.03(b) shall be equal to the
amount credited to the Eligible Employee's book entry account at the time of
distribution, as determined under Subsection 3.03(a).



3.04
Special Periodic GRP Equalization Benefits.



In addition to any other Equalization Benefits provided under this Plan, the
Company may, in its sole discretion, provide special Equalization Benefits to
certain Eligible Employees. Special Equalization Benefits provided to Eligible
Employees whose compensation is subject to the executive compensation disclosure
rules under the Securities Exchange Act of 1934 shall be set forth in Appendix
A. Special Equalization Benefits provided to Eligible Employees who are not
subject to such disclosure rules shall be set forth in a separate confidential
schedule to the Plan that is administered by the HR Director-Executive Personnel
Office. Any special Equalization Benefit provided pursuant to this Section shall
be paid in accordance with the terms and conditions of this Plan, including
without limitation Subsections 3.01(b)(ii), (b)(iii) and (c).


3.05
FERCO Equalization Benefits.



Effective as of December 31, 1999, former salaried employees of the Company,
excluding any former salaried employees of the Company who transferred to
Visteon Corporation as part of its spin-off from the Company in June 2000, who
participated in


12

--------------------------------------------------------------------------------





the FERCO Salaried Retirement Plan ("SRP") and whose benefits under the FERCO
SRP were limited as a result of the application of the Limitations shall be
eligible to receive FERCO Equalization Benefits pursuant to the terms of
Appendix B.


Section 4. General Provisions


4.01
Plan Administration and Interpretation.



(a)
Notwithstanding any other provisions of the Plan to the contrary, the terms of
the Plan shall determine the benefits payable to any person under the Plan and
no person shall be eligible for any benefit under the Plan that would be
inconsistent with such terms.

(b)
Except as otherwise provided, full authority to administer and interpret this
Plan shall be vested in the Committee. The Committee is authorized, in its sole
discretion, from time to time, to establish such rules and regulations as it
deems appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such actions in
connection with, the Plan as it deems necessary or advisable. Each
determination, interpretation, or other action hereunder by the Committee shall
be final, binding and conclusive upon all persons for all purposes under the
Plan. The Committee may act, in its sole discretion, to delegate administrative
and interpretative authority under this Section to the Plan Administrator.

(c)
In the event that an Article, Section or paragraph of the Code, Treasury
Regulations, GRP, FRP or SSIP is renumbered, such renumbered Article, Section or
paragraph shall apply to applicable references in this Plan.

4.02
Local Payment Authorities. The Vice President and Treasurer and the Assistant
Treasurer (or, in the event of a change in title, such officer's functional
equivalent) may act individually to delegate authority to administrative
personnel for purposes of paying benefits under the Plan to any person.



4.03
Deductions. The Company may deduct from any payment of Equalization Benefits to
an Eligible Employee or Eligible Surviving Spouse any and all amounts owed to it
by such Eligible Employee or Eligible Surviving Spouse for any reason, and all
taxes required by law or government regulation to be deducted or withheld.



4.04
Tax Liabilities. The Company has no duty to design its compensation policies in
a manner that minimizes an individual's tax liabilities, including tax
liabilities arising as a result of Equalization Benefits provided under the
Plan. No claim shall be made against the Plan relating to tax liabilities
arising from employment with the Company and/or any compensation or benefit
arrangements sponsored or maintained by the Company, including this Plan.

4.05
No Contract of Employment. The Plan is an expression of the Company's present
policy with respect to Eligible Employees; it is not a part of any contract of



13

--------------------------------------------------------------------------------





employment. No Eligible Employee, Eligible Surviving Spouse, or any other person
shall have any legal or other right to any benefit under this Plan.


4.06
Equalization Benefits Not Funded. The Company's obligations under this Plan
shall not be funded and Equalization Benefits under this Plan shall be payable
only out of the general funds of the Company.

4.07
Governing Law. Except as otherwise provided under Federal law, the Plan, and all
rights thereunder, shall be governed, construed and administered in accordance
with the laws of the State of Michigan.

4.08
Amendment or Termination. The Company shall have the right to amend, modify,
discontinue or terminate this Plan in whole or in part, at any time, without
notice; provided, however, that no such action shall deprive any person of an
Equalization Benefit under this Plan if payment of such Equalization Benefit
shall have commenced prior to the date of such action by the Company; provided,
further, however, that no distribution of benefits shall occur upon termination
of this Plan, unless applicable requirements of Code Section 409A have been met.
Notwithstanding anything contained in this Section or elsewhere in this Plan to
the contrary, Equalization Benefits payable under this Plan remain subject to
the claims of the Company's general creditors at all times.

4.09
Terms Not Otherwise Defined. Capitalized terms not otherwise defined in this
Plan shall have the same meanings ascribed to such terms under the applicable
plan.

4.10
No Alienation of Benefits. An Eligible Employee may not assign or alienate any
Equalization Benefits, and the Plan will not recognize a domestic relations
order that purports to assign any Equalization Benefits to another person.

4.11
Recovery of Overpayment. Any individual shall repay promptly any and all
Equalization Benefits received by the individual to which the individual is not
entitled. Written notice of any overpayment, the amount owed and actions that
may be taken in connection with the overpayment will be sent to the individual.
If an individual fails to make timely repayment, this Plan shall proceed to
recover the overpaid amount. This Plan reserves the right to initiate formal
recovery action through the use of a collection agency or through any applicable
legal proceedings.

Section 5. Visteon Corporation


The following shall be applicable to employees of Ford who were transferred to
Visteon Corporation on April 1, 2000 ("U.S. Visteon Employees") and who ceased
active participation in the Plan as of June 30, 2000 after Visteon Corporation
was spun-off from Ford, June 28, 2000.


(a)    Group I and Group II Employees


For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II


14

--------------------------------------------------------------------------------





Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I Employee;
(ii) had as of July 1, 2000 a combination of age and continuous service that
equals or exceeds sixty (60) points (partial months disregarded); and (iii)
could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford service as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive a GRP Equalization Benefit
and/or a SSIP Equalization Benefit and shall receive such benefits as are
applicable under the terms of the Plan in effect on the retirement date, based
on meeting eligibility criteria as of July 1, 2000 with respect to GRP or SSIP
participation prior to July 1, 2000 and upon incurring a Separation From Service
from Visteon, or from the Company for Group I or II Employees who return to
Company employment pursuant to the Visteon Salaried Employee Transition
Agreement dated as of October 1, 2005 and any subsequent amendments thereto.


(b)    Group III Employees.


For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employees. The Plan shall have no liability for a GRP Equalization
Benefit and/or a SSIP Equalization Benefit payable to Group III Employees who
were otherwise eligible hereunder with respect to GRP or SSIP participation
prior to July 1, 2000 on or after July 1, 2000.


Section 6. Code Section 409A


(a)    The provisions of Code Section 409A are incorporated into the Plan by
reference to the extent necessary for any benefit provided under the Plan that
is subject to Code Section 409A to comply with such requirements and, except as
otherwise expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any employee or beneficiary. Unless
determined otherwise by the Company, any such action shall be taken in a manner
that will enable any benefit provided under the Plan that is intended to be
exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.


(b)    In no event shall any transfer of liabilities to or from this Plan result
in an impermissible acceleration or deferral of any Equalization Benefits under
Code Section 409A. In the event such a transfer would cause an impermissible
acceleration or deferral under Code Section 409A, such transfer shall not occur.


(c)    In no event will application of any eligibility requirements under this
Plan cause an impermissible acceleration or deferral of any Plan benefits under
Code Section 409A.


15

--------------------------------------------------------------------------------







(d)    In the event an Eligible Employee who is receiving, or is entitled to
receive, Equalization Benefits is reemployed following a Separation From
Service, distribution of any Equalization Benefits shall not cease or be
deferred upon such Eligible Employee's reemployment.


(e)    After receipt of any benefits under the Plan, the obligations of the
Company with respect to such benefits shall be satisfied and no Eligible
Employee, Eligible Surviving Spouse, beneficiary, or other person shall have any
further claims against the Plan or the Company with respect to Equalization
Benefits.


Section 7. Claim for Benefits


7.01
Denial of a Claim. A claim for benefits under the Plan shall be submitted in
writing to the Plan Administrator. If a claim for benefits or participation is
denied in whole or in part by the Plan Administrator, the claimant will receive
written notification within 90 days from the date the claim for benefits or
participation is received. Such notice shall be deemed given upon mailing, full
postage prepaid in the United States mail or on the date sent electronically to
the claimant. If the Plan Administrator determines that an extension of time to
consider a claim and render a decision is needed, written notice of the
extension shall be furnished to the claimant as soon as practical.



7.02
Review of Denial of Claim. In the event that the Plan Administrator denies a
claim for benefits or participation, the claimant may request a review by filing
a written appeal. If the appeal is from an active Leadership Level One employee,
a Named Executive Officer or any individual who, at any time, shall have been a
member of the Board of Directors, the appeal will be heard by the Compensation
Committee. If the appeal is from any other appellant, the appeal will be heard
by the Committee. All appeals must be filed within sixty (60) days of the date
of the written notification of denial. The appeal will be considered and a
decision shall be rendered within 90 days from the date the appeal is received.
Under special circumstances, an extension of time to consider the appeal and
render a decision may be needed, in which case a decision shall be rendered as
soon as practical. In the event such an extension of time is needed to consider
the appeal and render a decision, written notice of such time extension shall be
provided to the appellant.



7.03
Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the appellant.
Decisions rendered on the appeal are final and conclusive and are only subject
to the arbitrary and capricious standard of judicial review.



7.04
Limitations Period. No legal action for benefits under the Plan may be brought
against the Plan until after the claim and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the date of the denial of the appeal. No other action
may be brought against the Plan more than six (6) months after the date of the
last action that gave rise to the claim.



16

--------------------------------------------------------------------------------







7.05
Venue. An individual shall only bring an action in connection with the Plan in
the United States District Court for the Eastern District of Michigan.







17

--------------------------------------------------------------------------------





Appendix A
Special Equalization Benefits


Named Executive Officers


Section 1. Special Periodic GRP Equalization Benefits.


Effective as of November 1, 2001, the Eligible Employees listed below shall
receive a special Periodic GRP Equalization Benefit in an amount equal to the
monthly benefit the Eligible Employee would have received under the GRP, without
regard to the Limitations, had the Eligible Employee participated in the GRP on
a contributory basis throughout all years of service with the Company during
which such Eligible Employee did not receive a cash base salary. The special
Periodic GRP Equalization Benefit shall be determined based on a notional salary
as determined by the Committee, in its sole discretion, for the period during
which such Eligible Employee did not receive a cash base salary. Upon the death
of any such Eligible Employee, such Eligible Employee's Eligible Surviving
Spouse will receive the special Periodic GRP Equalization Benefit provided by
this Section commencing as soon as reasonably practicable following the date of
the Eligible Employee's death and continuing until such Eligible Surviving
Spouse's death. In no event shall an Eligible Employee receive both the Periodic
GRP Equalization Benefit and the Special Periodic GRP Equalization Benefit for
the same period of service.




William Clay Ford, Jr.








18

--------------------------------------------------------------------------------





Appendix B
FERCO Equalization Benefits




Except as otherwise provided in this Appendix, all terms and provisions of the
Ford Motor Company Benefit Equalization Plan shall apply to any FERCO
Equalization Benefit provided pursuant to this Appendix.


Section 1. Definitions.


The terms used in this Appendix shall have the same meaning as those in the
Plan, except as follows:


1.01    "Eligible Employee" shall mean a former salaried employee of FERCO,
excluding any former salaried employee of FERCO who transferred to Visteon
Corporation as part of its spin-off from the Company in June 2000, whose
benefits under the FERCO SRP were limited as a result of the application of the
Limitations.
1.02    "FERCO" shall mean the Ford Electronics and Refrigeration Corporation.
1.03    "FERCO Equalization Benefit" shall mean any of the benefits described in
this Appendix.
1.04    "PBGC" shall mean the Pension Benefit Guaranty Corporation.
Section 2. FERCO Equalization Benefits.


A FERCO Equalization Benefit shall be provided as follows to any Eligible
Employee whose FERCO SRP benefit was subject to the Limitations:


2.01 Amount of Benefit. The amount of any FERCO Equalization Benefit payable
pursuant to this Subsection shall be equal in amount to the difference between
the FERCO SRP benefit the Eligible Employee would have received if the Eligible
Employee commenced FERCO SRP benefits upon Separation From Service and the
corresponding benefit that would have been payable under the FERCO SRP without
regard to the Limitations. If FERCO SRP benefits were paid to an Eligible
Employee or Eligible Surviving Spouse in a lump sum distribution, the amount of
any FERCO Equalization Benefit payable to the Eligible Employee or Eligible
Surviving Spouse shall be determined based on the monthly annuity payment the
Eligible Employee or Eligible Surviving Spouse would have received had the lump
sum distribution not occurred. For purposes of determining such amount, the
Eligible Employee shall be treated as if such Eligible Employee elected to
receive a FERCO SRP benefit in the form of the qualified joint and survivor
annuity benefit under the FERCO SRP if married, or the single life annuity form
of benefit under the FERCO SRP if unmarried (including Eligible Employees who
are widowed or divorced). The amount of any Equalization Benefit payable to an
Eligible Employee whose benefit under the ESAP is not offset or reduced by the
amount of any FERCO SRP benefit payable to such Eligible Employee prior to age
65 shall be increased upon the Eligible Employee's attainment of age 65 to
reflect an unreduced normal retirement benefit under the FERCO SRP. In
determining the amount of the Equalization Benefit, the Eligible Employee's
salary shall be the Eligible Employee's salary as defined in the FERCO SRP.


19

--------------------------------------------------------------------------------







2.02 Payment of FERCO Benefit. FERCO Equalization Benefits shall be payable in
accordance with Subsections 3.01(b)(ii) and (iii), 3.01(c), and 3.01(d).










20